      Case 1:19-cv-00827-HSO-JCG Document 200 Filed 03/02/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


AFFORDABLE CARE, LLC                       PLAINTIFF/COUNTER DEFENDANT



v.                                                   Civil No. 1:19cv827-HSO-JCG



JNM OFFICE PROPERTY LLC                    DEFENDANT/COUNTER PLAINTIFF


       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF
     AFFORDABLE CARE, LLC’S MOTION [181] FOR PARTIAL SUMMARY
     JUDGMENT AND GRANTING IN PART AND DENYING IN PART JNM
      OFFICE PROPERTY LLC’S MOTION [183] FOR PARTIAL SUMMARY
     JUDGMENT AND AMENDED MOTION [184] FOR PARTIAL SUMMARY
                            JUDGMENT

       This matter came on for a hearing before the Court on the Motion [181] for

Partial Summary Judgment filed by Plaintiff Affordable Care, LLC and the Motion

[183] for Partial Summary Judgment and Amended Motion [184] for Partial

Summary Judgment filed by Defendant JNM Office Property LLC. After

consideration of the Motions on the merits, the record, oral arguments of counsel,

the pleadings on file, and for the reasons more fully stated on the record at the

hearing conducted in this matter on March 1, 2021, the Court finds that Plaintiff

Affordable Care, LLC’s Motion [181] for Partial Summary Judgment should be

granted in part and denied in part, and that Defendant JNM Office Property LLC’s

Motions [183], [184], should be granted in part and denied in part. Accordingly,
     Case 1:19-cv-00827-HSO-JCG Document 200 Filed 03/02/21 Page 2 of 3




      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff

Affordable Care, LLC’s Motion [181] for Partial Summary Judgment is GRANTED

IN PART AND DENIED IN PART. The Court finds that Plaintiff Affordable

Care, LLC should be granted a declaratory judgment finding that it did not

materially breach the Lease Agreement with Defendant JNM Office Property LLC,

that the Lease Agreement remans in full force and effect, and that Plaintiff

Affordable Care did not breach the implied covenant of good faith and fair dealing.

The Court further finds that Plaintiff Affordable Care, LLC is entitled to a

dismissal of Defendant JNM Office Property LLC’s Counterclaims against it. In all

other respects, Plaintiff Affordable Care, LLC’s Motion [181] is DENIED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendant JNM

Office Property LLC’s Motion [183] for Partial Summary Judgment and Amended

Motion [184] for Partial Summary Judgment, filed on December 11, 2020, are

GRANTED IN PART AND DENIED IN PART. The Court finds that JNM Office

Property LLC did not breach the implied covenant of good faith and fair dealing in

connection with the Lease Agreement. In all other respects, JNM Office Property

LLC’s Motions [183], [184], are both DENIED and its Counterclaims against

Plaintiff Affordable Care, LLC, are DISMISSED WITH PREJUDICE.




                                          2
        Case 1:19-cv-00827-HSO-JCG Document 200 Filed 03/02/21 Page 3 of 3




         This matter will proceed to trial on: (1) the issue of the amount of the rent

increase from Year 5 to Year 6 of the Lease Agreement; and (2) Plaintiff Affordable

Care, LLC’s clams for wrongful eviction in breach of the parties’ Joint Stipulation

[13].

         SO ORDERED AND ADJUDGED, this the 2nd day of March, 2021.


                                          s/ Halil Suleyman Ozerden
                                          HALIL SULEYMAN OZERDEN
                                          UNITED STATES DISTRICT JUDGE




                                             3
